Gilbert, J.,
dissenting. I agree with the majority of the court that the trial judge properly construed the ordinance in question. I dissent from the judgment of affirmance, on the ground that a court of equity has no jurisdiction. Civil Code (1910), § 5491, and the ease of Pope v. Savannah, 74 Ga. 365, both cited in the opinion of the majority, are conclusive authority against the exercise of such jurisdiction. The Code section was taken from that case, and therefore the case serves to aid in the proper construction of the section. The facts of the case are as follows: “Pope filed his bill against the Mayor etc. of Savannah, to enjoin them from putting into execution an ordinance which prohibited the erection of obstructions on the streets and sidewalks of the city, and provided penalties for its violation, and that the obstructions should be removed. The bill alleged that complainant had a right to erect certain shelving in front of his place of business, under another ordinance which, it was claimed, modified the former; that he had been arrested, tried before the police court, and fined; that he had carried the case to the superior court by certiorari; that the mayor etc. were threatening to have him arrested and fined for every day the shelves were allowed to remain, and also that they would instruct the marshal to remove them. Insolvency of the city was alleged, and injunction prayed to prevent the defendants ‘from interfering with your orator in carrying on his business, . . from removing the said obstructions so erected, as aforesaid, *286or in any manner interfering with your orator in and about the premises.’ ”
It must be conceded that decisions of this court on this question are not harmonious where the later cases fail to follow the older, and the writer hereof must justly bear a portion of the responsibility. It would seem wise and useful to undertake a thorough review and re-examination of all the cases decided by this court, with the view of ascertaining just where the conflicts exist, and to make an earnest effort to bring about an adherence to the true line of authority. If the court is unwilling to follow the older cases, these should be formally overruled as provided for by law. Until that is done the older cases should be adhered to, notwithstanding conflicting decisions rendered later. The majority hold that the facts of this case constitute an exception to the general rule stated in the Code section cited. That result is based upon the following facts: First, that one of the parties had been arrested and fined under the penal provision of the ordinance and that other prosecutions were threatened. The Pope case, supra, is conclusive on that point. There it was held that equity had no jurisdiction, notwithstanding the fact that the city threatened to have petitioner “arrested and fined for every day” the ordinance was violated. The same rule was followed in Paulk v. Sycamore, 104 Ga. 24 (30 S. E. 417, 41 L. R. A. 772, 69 Am. St. R. 128), and in Salter v. Columbus, 125 Ga. 96 (54 S. E. 74). There are doubtless other cases to the same effect. In the Paulk case one of the Justices was absent, but the other decisions were concurred in by all the Justices. In the Salter case the Pmlk case was cited and adhered to by all the Justices.
The majority base their ruling, in the second place, on the theory that the ordinance, though reasonable on its face, is being unreasonably enforced. Where equity has jurisdiction, that theory is sound, as has been ruled by the Supreme Court of the United States in Yick Wo v. Hopkins, 118 U. S. 356 (6 Sup. Ct. 1064, 30 L. ed. 220). This court has held that equity will not inquire into the constitutionality of a legislative act or the validity or reasonableness of an ordinance making penal the act or acts of which prosecutions are threatened. Paulk v. Sycamore, supra; City of Bainbridge v. Reynolds, 111 Ga. 758 (36 S. E. 935); Jones v. Carlton, 146 Ga. 1 (90 S. E. 278); Volunteers of America v. *287Atlanta, 152 Ga. 461 (110 S. E. 282). It has even been held that equity will not assume jurisdiction to prevent multiplicity of suits, as, for instance, where repeated arrests are made. Georgia R. &c. Co. v. Oakland City, 129 Ga. 576 (59 S. E. 296). The principle here contended for is not new. It has been ruled in all of the States of the Union, so far as this writer is advised, and by the Supreme Court of the United States, with notable harmony. In Georgia R. &c. Co. v. Oakland City, supra, this court said: “Many efforts have been made to establish various exceptions to the general rule. But if exceptions have been allowed, it was only where they were held to clearly involve subjects of equitable cognizance and where equitable interference was necessary. Every arrest and prosecution is likely to work injury to the character and business of the defendant; and many crimes relate to acts affecting property. Still a court of equity can not undertake, merely on account of some possible incidental injury, to practically stop a court of competent jurisdiction from trying one accused of an offense. If it did so, a very large part of criminal prosecutions and the due enforcement of criminal laws would be stopped by defendants invoking the aid of equity, on the ground that their persons, character, business, or property would be injured by permitting the prosecution to proceed, and that the law on which it is grounded is invalid, or does not apply to the defendant — in other words, that he is not guilty.” This rule is founded upon the fundamental principle that equity will not interfere where there is an adequate remedy at law. Such is the rule laid down in our Civil Code (1910), § 4538. In this case the complainants had an adequate remedy at law, by defending the cases made against them in the mayor’s court, where all their defenses could be set up. If overruled, they had further remedy by certiorari to the superior court. If after the trial of one case they feared further prosecutions, they had the alternative of electing to defend such cases as they arose, or to desist from the practices which caused the cases to be made until there could be a final decision in the first case. There might be some inconvenience or slight expense of loading and unloading during the time of waiting. This is not a fact so exceptional in character as to authorize an exception to the general rule. Conceivably, there may be cases where re*288peated arrests may cause a burden so great as to amount to such, a property loss as would cause equity to intervene. This is not such a case.